UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 14, 2012 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of Registrant as Specified in its Charter) New York 000-01684 11-1688021 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) ONE FLOWERFIELD SUITE 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure Each of the Company’s Chairman of the Board of Directors, Interim President, and Chief Operating Officer gave a presentation to the Company’s shareholders at its 2012 Annual Shareholders Meeting held on December 14, 2012.The script of such presentations and related graphs are attached hereto as Exhibits 99.1 – 99.6 and are incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit No. Exhibit Script of Presentations Graph of Historical Stock Price (Jan. 1997 – Dec. 2012) Graph of General Administrative Costs (2009 – 2011) Graph of Rental Revenue (2009 – 2011) Graph of Property Level Funds From Operations (2009 – 2011) Graph of Adjusted Funds From Operations (2009 – 2011) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GYRODYNE COMPANY OF AMERICA, INC. By: /s/ Gary Fitlin Gary Fitlin Interim President and Chief Executive Officer Date:December 14, 2012
